DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed on April 14, 2021, with respect to claims 1-2, 6-8 have been fully considered and are persuasive.  The rejection of claims 1-2, 6-8 has been withdrawn. 

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1-9 are allowable.
b.	The following is an Examiner's Statement of Reasons for Allowance:  Claims 1-9 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches the image processing apparatus and method of controlling an image processing apparatus that includes a scanner controller, a controller, and a scanner configured to scan a first side and a second side of a document sheet, the scanner controller including a memory that stores the generated image data and being configured to transfer the image data to the controller, the controller including and-an image processor configured to perform a 
determining whether another predetermined image process that differs from the predetermined image process is being performed:
setting, for transferring image data of the first side of the document sheet, in a case where it is determined that another predetermined image process is not being performed, a frequency of an image transfer clock to a first frequency, and setting, in a case where it is determined that another predetermined image process is being performed, the frequency of the image transfer clock to a second frequency lower than the first frequency; and
setting, for transferring image data of the second side of the document sheet, in a case where it is determined that another predetermined image process is not being performed, the frequency of the image transfer clock to the first frequency, and setting, in a case where it is determined that another predetermined image process is being performed, the frequency of the image transfer clock to the second frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Watanabe (US Patent No. 7,057,762) discloses an image processing apparatus and method capable of carrying out, in parallel, processes of two or more functions of an image reading function, each in a preset timing.  Watanabe fails to teach the case of scanning front page and back page of the document in different frequencies in case there are two or more functions are performed in parallel. 
	b. Fukuda et al (US Publication No. 2001/0050778) discloses a method and apparatus for scanning a front side image and a back side image under the circumstances where multiple output jobs such as copying, faxing and printing or associated processes are taking place in parallel by changing the transfer rate in the parallel bus.  Fukuda fails to teach that the second frequency of the image transfer clock is lower than the first frequency in case of two or more functions are performed in parallel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



May 7, 2021